            Case 2:19-cr-00474-JS Document 31 Filed 05/18/20 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                         :           CRIMINAL ACTION
                                                  :
    v.                                            :           No. 19-474
                                                  :
 AYENDE ALVARADO                                  :

                                        MEMORANDUM
 Juan R. Sánchez, C.J.                                                             May 18, 2020

         Defendant Ayende Alvarado, who is currently detained pending trial on gun charges,

moves for pretrial release in light of the ongoing novel coronavirus 2019 (COVID-19) pandemic.

At a July 29, 2019, hearing, Alvarado stipulated to pretrial detention before United States

Magistrate Judge Thomas J. Rueter and has been detained since. He now argues changed

circumstances warrant his temporary release pursuant to 18 U.S.C. § 3142(i). Specifically,

Alvarado argues a compelling reason warrants his temporary release because his medical condition

as a smoker places him at an increased risk for serious illness due to COVID-19. He also argues

temporary release is necessary for the preparation of his defense. Because Alvarado has failed to

show he should be released for a compelling reason or for the preparation of his defense, the Court

will deny his motion.

BACKGROUND

         Alvarado is charged with three counts arising out of his possession of guns. According to

the Superseding Indictment, Alvarado is charged with Count 1 – possession of a machine gun, in

violation of 18 U.S.C. § 922(o), Count 2 – possession of a firearm by a felon, in violation of 18

U.S.C. § 922(g)(1), and Count 3 – possession of an unregistered firearm, in violation of 26 U.S.C.

§ 5845(b). After his arrest on July 29, 2019, Judge Reuter held a hearing and Alvarado stipulated
           Case 2:19-cr-00474-JS Document 31 Filed 05/18/20 Page 2 of 9




to pretrial detention. Alvarado has been detained at the Federal Detention Center in Philadelphia,

Pennsylvania (FDC Philadelphia) since.

       Since Alvarado’s arrest and detention order, COVID-19, a novel and highly contagious

respiratory virus has spread across Pennsylvania (and the world). This rapidly changing public

health crisis has reached the scale of a global pandemic. See WHO characterizes COVID-19 as a

pandemic, World Health Org. (Mar. 11, 2020), https://www.who.int/emergencies/diseases/novel-

coronavirus-2019/events-as-they-happen. The virus commonly causes fever, coughing, and

shortness of breath, amongst a wide range of other symptoms. See Watch for symptoms, Ctrs. for

Disease   Control    and      Prevention,     https://www.cdc.gov/coronavirus/2019-ncov/symptoms-

testing/symptoms.html (last visited May 18, 2020). To date, the virus has infected nearly 1,467,065

people in the United States and resulted in 88,709 deaths. See Cases of Coronavirus Disease

(COVID-19)      in      the     U.S.,       Ctrs.   for     Disease   Control   and    Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last updated May

17, 2020). In Pennsylvania, there are 62,234 confirmed cases and 4,418 reported deaths. See

COVID-19         Data           for         Pennsylvania,       Pa.     Dep’t     of       Health,

https://www.health.pa.gov/topics/disease/coronavirus/Pages/Coronavirus.aspx (last updated May

17, 2020, 12:00 PM).

       Some populations, including the elderly and immunocompromised, are at a higher risk of

developing serious complications upon exposure to the virus. The CDC has identified people of

any age who have serious underlying medical conditions as those who are also at a higher risk for

severe illness. See People Who Are At Higher Risk, Ctrs. for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html

(last visited May 18, 2020). High risk underlying medical conditions include chronic lung disease,




                                                    2
             Case 2:19-cr-00474-JS Document 31 Filed 05/18/20 Page 3 of 9




asthma, serious heart conditions, severe obesity, diabetes, chronic kidney disease undergoing

dialysis, liver disease, and immunocompromised conditions from cancer treatment, smoking, bone

marrow and organ transplantation, immune deficiencies, or weakening medications. See id.

          Because COVID-19 is highly contagious and spreads primarily through person-to-person

contact, its existence has dramatically affected all realms of life. Federal, state, and local public

health authorities have advised certain precautions be taken to avoid exposure and prevent the

spread of the virus. In Pennsylvania, like in many other states, individuals have been directed to

stay at home unless engaging in an essential activity or providing life-sustaining or government

services. Nonessential businesses have closed their doors, schools have closed for the rest of the

academic year, and people are avoiding gatherings of any kind. In this district, the Court has taken

significant steps to limit operations to prevent the spread of the virus.

          In light of the precautions necessary to prevent the virus’s spread, COVID-19 poses a

unique challenge to the prison system. See Interim Guidance on Management of Coronavirus

Disease 2019 (COVID-19) in Correctional and Detention Facilities, Ctrs. for Disease Control and

Prevention, https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidan

ce-correctional-detention.html (last updated Mar. 23, 2020). Nevertheless, in response to the

COVID-19 pandemic, the Bureau of Prisons1 (BOP) has implemented several protocols to protect

the health and safety of the inmates, staff, and general public from the spread of the virus. The

BOP’s efforts include quarantining new inmates at the facility until they are cleared, screening

inmates by health services prior to placement, suspending visits, and significantly decreasing the

traffic        of      individuals        entering        the        facilities.     See       BOP




1
    The Bureau of Prisons operates FDC Philadelphia.



                                                  3
           Case 2:19-cr-00474-JS Document 31 Filed 05/18/20 Page 4 of 9




Implementing        Modified         Operations,        Fed.       Bureau         of          Prisons,

https://www.bop.gov/coronavirus/covid19_status.jsp (last visited May 18, 2020).

       Legal visits and inmate access to legal counsel is a paramount requirement in the BOP.

However, due to the need to mitigate the risk of exposure created by external visitors, the BOP

and FDC Philadelphia suspended all legal visits on March 13, 2020. The BOP allows case-by-case

accommodations for in-person legal visits and confidential legal calls to ensure inmates access to

legal counsel. Alvarado’s attorney has not met with him in person since at least March 13, 2020.

       Although COVID-19 appears to be spreading in the community, as of May 18, 2020, there

has only been one positive case of COVID-19 among inmates at FDC Philadelphia.2 On May 13,

2020, FDC Philadelphia reported a transferred inmate tested positive for COVID-19 on April 11,

2020, while at another facility. See Letter Update, May 13, 2020, ECF No. 47, Brown v. Marler,

No. 20-1914 (E.D. Pa. filed Apr. 15, 2020). The inmate arrived at FDC Philadelphia on April 15,

2020, but neither presented symptoms of COVID-19 nor informed anyone of the test. See id.

Pursuant to current procedures, the inmate was quarantined for 14 days and did not exhibit

symptoms during that time. The inmate was released to the general population on April 30, 2020.

The inmate’s quarantine cellmate has been identified, although, the cellmate has remained

asymptomatic since last sharing the quarantine cell. The inquiry into this case is ongoing.

       Also, after one female inmate presented symptoms consistent with COVID-19, she tested

negative for the virus. No other inmate has presented any known symptoms of COVID-19 nor

required testing.




2
 Under current protocol, the BOP tests inmates if and when they present symptoms of COVID-
19.     See  BOP      Expands     COVID-19        Testing,   Fed.    Bureau    of   Prisons,
https://www.bop.gov/resources/news/20200424_expanded_testing.jsp (last updated Apr. 24,
2020).

                                                4
           Case 2:19-cr-00474-JS Document 31 Filed 05/18/20 Page 5 of 9




       On April 30, 2020, the Warden of FDC Philadelphia reported one staff member tested

positive for COVID-19. The staff member has not been in the institution since April 12, 2020;

however, FDC Philadelphia did not receive confirmation of the positive test until late April 29,

2020. On May 1, and May 5, 2020, a second and third staff member tested positive for COVID-

19. See Letter Update, May 5, 2020, ECF No. 41, Brown v. Marler, No. 20-1914 (E.D. Pa. filed

Apr. 15, 2020). According to reports, FDC Philadelphia is following and implementing all best

practices and guidelines for sanitation and prevention of spreading the virus.

       On May 1, 2020, Alvarado filed the instant motion for temporary release from custody.

Considering the changed circumstances created by COVID-19 since his pretrial detention hearing,

Alvarado argues his high-risk condition as a smoker is a compelling reason for his release. He also

argues his release is necessary for the preparation of his defense. The Government opposes the

motion. The Court held a teleconference amongst the parties on May 4, 2020, during which

Alvarado represented to the Court that he relies on the allegations in his motion and did not intend

to present further evidence for the Court’s consideration. As a result, a hearing on the motion was

not necessary. The Court will thus address the motion based on the parties’ briefing.

DISCUSSION

       The Court will deny Alvarado’s motion because COVID-19 is not a compelling reason for

his release and he has not shown his release is necessary for the preparation of his defense. Because

Alvarado has already stipulated to pretrial detention, he now seeks temporary release under the

Bail Reform Act.3 Pursuant to 18 U.S.C. § 3142(i), a court may temporarily release a person for a



3
  Neither party discusses whether pretrial detention is appropriate pursuant to a finding that
Alvarado is a danger to the community or a flight risk. See 18 U.S.C. 3142(e). For purposes of this
motion, the Court assumes Alvarado’s original stipulation to pretrial detention effectively
conceded he was either a danger to the community or a flight risk. However, because the parties
agreed a hearing was not necessary on this motion, the Court does not make findings as to

                                                 5
           Case 2:19-cr-00474-JS Document 31 Filed 05/18/20 Page 6 of 9




“compelling reason,” or “to the extent the [court] determines such release to be necessary for

preparation of the person’s defense.”

       Contrary to Alvarado’s contention, the COVID-19 pandemic and his current health

condition is not a compelling reason warranting his release. The existence of the virus alone does

not warrant the release of a pretrial detainee. See United States v. Penaloza, No. 19-238, 2020 WL

1555064, at *2 (D. Md. Apr. 1, 2020) (“[T]he mere presence of the virus, even in the detention

setting, does not translate to the release of a person accused.”); cf. United States v. Raia, 954 F.3d

594, 594 (3d Cir. 2020) (“But the mere existence of COVID-19 in society and the possibility that

it may spread to a particular prison alone cannot independently justify compassionate release, even

considering BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s

spread.”). And, at this time, Alvarado is not at an increased risk of contracting the virus. See United

States v. Krohn, No. 18-0391, 2020 WL 2217265 at *3 (M.D. Pa. May 7, 2020) (“[A] defendant

is not entitled to temporary release under § 3142(i) based solely on generalized COVID-19 fears

and speculation.”).

       Alvarado argues he is 39 years old and a chronic smoker placing him at a higher risk for

severe illness should he contract COVID-19. See Def.’s Ex. A. Even as a chronic smoker,

Alvarado’s health condition is stable as he has provided no evidence that he is currently suffering

from any respiratory symptoms. Also, despite his characterization of the conditions at FDC

Philadelphia, the BOP has continually monitored and implemented measures in response to

COVID-19 to protect inmates, staff, visitors, and members of the public.



Alvarado’s dangerousness or flight risk after a hearing pursuant to 18 U.S.C. § 3142(f). The Court
thus only addresses whether Alvarado’s temporary release is necessary for the preparation of his
defense or for a compelling reason pursuant to 18 U.S.C. § 3142(i). Therefore, this Memorandum
addressing § 3142(i) does not foreclose Alvarado from appealing his original detention order due
to lack of dangerousness or flight risk pursuant to 18 U.S.C. § 3145(b).

                                                  6
            Case 2:19-cr-00474-JS Document 31 Filed 05/18/20 Page 7 of 9




         The Court recognizes the CDC has identified chronic smokers as a high-risk population,

however, in light of Alvarado’s condition and the circumstances of his detention at FDC

Philadelphia, his concerns at this time are speculative. As a result, Alvarado’s concerns regarding

COVID-19 and his condition as a chronic smoker do not present a compelling reason to release

him at this time. See United States v. Wood, No. 19-20216-5, 2020 WL 2131825, at *4 (E.D. Mich.

May 5, 2020) (denying motion for pretrial release pursuant to 18 U.S.C. § 3142(i) based on

COVID-19 and concerns regarding defendant’s health condition as a chronic smoker).

         The Court also concludes Alvarado’s release is not necessary for the preparation of his

defense. “At a minimum, detained defendants seeking temporary release under section 3142(i) for

‘necessary’ trial preparations must show why less drastic measures—such as requests to continue

the trial date (consistent with the Speedy Trial Act) or alternative means of communication

(including in writing or by available remote conferences)—would be inadequate for their specific

defense needs.” United States v. Coggins, No. 20-33, 2020 WL 2217259, at *6 (M.D. Pa. May 7,

2020) (citations omitted). Although FDC Philadelphia has suspended all legal visits since March

13, 2020, considering the measures necessary for the BOP to prevent spread of COVID-19 in its

institutions, the suspension of legal visits is reasonable. See United States v. Landji, No. 18-601,

2020 WL 1674070, at *6 (S.D.N.Y. Apr. 5, 2020) (“[The court] cannot find that BOP’s decision

to suspend all legal visits for 30 days is unreasonable in light of the global pandemic and the threat

it poses to inmates, residents of New York City, and the nation at large.”). Even without in-person

visits, the BOP offers case-by-case approval for legal visits and ensures confidential legal calls are

available to inmates to preserve the right to counsel. See BOP Implementing Modified Operations,

Fed. Bureau of Prisons, https://www.bop.gov/coronavirus/covid19_status.jsp (last visited May 18,

2020).




                                                  7
           Case 2:19-cr-00474-JS Document 31 Filed 05/18/20 Page 8 of 9




       There is no evidence suggesting Alvarado’s attorney cannot apply for a case-by-case

approval for an in-person visit or cannot consult with Alvarado over the phone. See Deshields,

2020 WL 2025377, at *7 (finding release was not necessary for defendant’s defense because he

had access to video conferences and phone calls with attorney). Also, there is no evidence

Alvarado’s need to consult with counsel in-person is urgent considering his trial is continued until

July 13, 2020, will likely be continued again, and he is evaluating whether to seek a non-trial

resolution of his case. See United States v. Veras, No. 19-10, 2020 WL 1675975, at *7 (M.D. Pa.

Apr. 6, 2020) (“[The defendant] has not suggested that his situation with regard to consultation

with counsel is an urgent one or otherwise distinguishable from that facing other pretrial detainees

at this time.”). With Alvarado’s trial date continued and the availability of alternative means of

communication with his attorney, the Court concludes Alvarado’s release is not necessary for the

preparation of his defense at this time. See Coggins, 2020 WL 2217259, at *6 (denying motion for

pretrial release for preparation of defendant’s defense because defendant failed to show the prison

did not allow for attorney-client visits by teleconference or phone).

CONCLUSION

       In conclusion, Alvarado has failed to show he should be released for a compelling reason

or for the preparation of his defense. Alvarado’s generalized concern regarding COVID-19 and his

concerns as a chronic smoker do not constitute a compelling reason for his release. Also, because

Alvarado has not shown he cannot consult with his counsel by alternative means of

communication, his release is not necessary for the preparation of his defense at this time.

Nevertheless, the circumstances surrounding COVID-19 and medical conditions change

frequently, and Alvarado may reassert his motion at a later time should such changes warrant doing

so. Accordingly, Alvarado’s motion will be denied without prejudice.




                                                 8
   Case 2:19-cr-00474-JS Document 31 Filed 05/18/20 Page 9 of 9




An appropriate order follows.



                                    BY THE COURT:



                                     /s/ Juan R. Sánchez
                                    Juan R. Sánchez, C.J.




                                9
